Exhibit 10.1A

 

FIRST AMENDMENT TO REAL ESTATE SALES AGREEMENT

 

 

THIS FIRST AMENDMENT TO REAL ESTATE SALES AGREEMENT (“First Amendment”) is made
effective as of June 26, 2017, by and between 280 ASSOCIATES, L.L.C., an Alabama
limited liability company (the “Seller”), and NATIONAL BANK OF COMMERCE, a
national banking association (the “Buyer”).

 

RECITALS

 

WHEREAS, the Seller and the Buyer entered into a Real Estate Sales Agreement
dated as of May 3, 2017 (the “Agreement”); and

 

WHEREAS, the Seller and the Buyer have agreed to amend the Agreement pursuant to
the terms and conditions contained herein.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
conditions herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Seller and the
Buyer hereby agree as follows intending to be legally bound:

 

1.     The above Recitals are hereby incorporated herein by reference.

 

2.     Capitalized terms that are not expressly defined herein shall have the
same meanings ascribed to such terms as in the Agreement.

 

3.     Purchaser Price. Section 1.2 is hereby amended to replace the phrase
“Fourteen Million and No/100 Dollars ($14,000,000)” with the phrase “Thirteen
Million Seven Hundred Fifty Thousand and No/100 Dollars ($13,750,000).”

 

4.     Estoppel Certificates. Section 3.5 is hereby amended to provide that the
estoppel certificates described therein (the “Estoppel Certificates”) shall be
delivered by Seller to Buyer no later than July 10, 2017. In the event the
Estoppel Certificates are not delivered to Buyer on or before such date, or in
the event that the Estoppel Certificates delivered to Buyer are unacceptable to
Buyer, Buyer shall have the right to terminate the Agreement by written notice
to Seller on or before such date, and in such event the Title Company shall
promptly refund the Earnest Money to Buyer and neither party shall have any
further obligations to the other under the Agreement.

 

5.     Except as amended and modified herein, all of the terms and conditions of
the Agreement shall remain in full force and effect.

 

[Remainder of page intentionally left blank]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment on the
date first written above.

 

 

WITNESS:

 

SELLER:

                   

280 ASSOCIATES, L.L.C.

                   

By: 

/s/ Robert A. Schleusner

   

Name:

Robert A. Schleusner

   

Title: 

Manager

                           

BUYER:

               

/s/ Cindy Payton

 

NATIONAL BANK OF COMMERCE

                   

By: 

/s/ John R. Bragg

   

Name: 

John R. Bragg

   

Title: 

Executive Vice President

 

 

2

 